Citation Nr: 1447461	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for an eye injury.

4.  Entitlement to service connection for degenerative bone disease of the feet.

5.  Entitlement to service connection for a cervical spine disorder. 

6.  Entitlement to service connection for post injury to the left fifth finger.


REPRESENTATION

Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to June 1962.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claims.  

Additionally, in a May 2012 rating decision, the RO granted service connection for bilateral hearing loss.  Furthermore, in a November 2013 rating decision, the RO granted service connection for tinnitus.  These decisions constitute a full grant of benefits on those issues.  Therefore, the claims of service connection for bilateral hearing loss and tinnitus are no longer on appeal.  Subsequently, the Veteran's claims file was transferred to the New York RO.

The Veteran requested a hearing at his local RO on the February 2010 Substantive Appeal.  He was scheduled for a Videoconference hearing on October 8, 2014.  The record shows that in September 2014, the Veteran was contacted by phone and sent notice of the hearing date.  The Veteran ultimately failed to report for this hearing, and provided no explanation for his failure to report.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

Although the RO framed the issue on appeal as entitlement to service connection for posttraumatic stress disorder (PTSD), a review of the record indicates that the Veteran has been diagnosed with depression and anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's service connection claims on appeal.

A. An Acquired Psychiatric Disorder

Initially, the Board notes that the claims file contains an April 2008 memorandum that states that the Veteran submitted insufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to cooborate his in-service stressor.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided the location of his reported stressor (USS Independence at sea), as well as his unit of assignment at that time (V2 division, AG) and the unit of the individual in the accident (V3 division).  The Veteran's DD-214 notes that his last duty and assignment and major command were USS Independence (CVA-62).  Additionally, he has indicated that his stressor occurred between March 1961 and May 1962.  Moreover, the Board finds that the stressor described by the Veteran could be verifiable insofar as it may be a documented event as a soldier died after backing into a propeller of an aircraft.  Therefore, further steps should be taken to verify the Veteran's in-service stressor, to include obtaining the Veteran's unit history.

Additionally, the Veteran's VA outpatient treatment records show diagnoses and treatment for depression and anxiety.  The Veteran reported his in-service stressor, to include witnessing a fellow soldier backing into a propeller of an aircraft, being dismembered in front of him.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of an in-service incident and current treatment for a psychiatric condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disorder.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's acquired psychiatric disorder is related to any aspect of his military service.  A VA examination and medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disorder(s) is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon at 79 (2006).


B. Eye Disorder

The Veteran's service treatment records show that in August 1961, the Veteran reported that his right eye was sore.  It was noted that the Veteran had amblyopia in the right eye.  Additionally, in September 1961 records, the Veteran's left eye was checked for a sty.  In an additional note, the Veteran complained of burning in both eyes, indicating he was splashed with something.  It was noted that the Veteran's eyes were flushed.  

The Veteran was afforded a VA eye examination in May 2010.  After examining the Veteran, the examiner diagnosed him with posterior staphyloma and optic nerve coloboma.  The examiner concluded that the Veteran's current condition was not caused by or a result of the claimed in-service eye injury.  Additionally, the examiner stated that it was a congenital condition found in the Veteran's right eye.  However, the examiner did not specifically determine whether these conditions are a congenital disease process, a congenital defect or abnormality, or acquired and, if a congenital disease process or an acquired condition, whether they are related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Veterans can be granted service connection for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).

The question of whether the Veteran's current posterior staphyloma and optic nerve coloboma or any other diagnosed current eye disorders were incurred in or aggravated by service is a medical question.  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current eye disorders to make a determination as to whether it is a congenital disease or defect, or acquired.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon at 79 (2006).  


C. Cervical Spine Disorder

The Veteran's service treatment records show that the Veteran complained of pain in the neck after lifting a heavy object in May 1962.  The Veteran was diagnosed with myositis and a sprain.

The Veteran's VA treatment records show neck complaints.  Specifically, a December 2007 record showed a diagnosis of multilevel degenerative disc disease (DDD) with disc space narrowing from C4 to C7.  Additionally, in a January 2008 record, a diagnosis of mild cervical spondylosis was noted.  

Although the Veteran has provided competent reports of an in-service incident and current diagnoses and treatment for cervical spine disorders, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's cervical spine disorders.  Although the Veteran has been seeking treatment from the VA for these conditions, it remains unclear to the Board whether the Veteran's cervical spine disorders are related to any aspect of his military service.  A VA examination and medical opinion regarding a diagnosis and etiology of the Veteran's cervical spine disorders is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon at 79 (2006).

D. COPD

The Veteran's service treatment records show that in January 1962 the Veteran had a chest cold.  Additionally, VA treatment records show a diagnosis and treatment for COPD.  

Although the Veteran has provided competent reports of an in-service incident and a current diagnosis and treatment for COPD, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's COPD.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether his COPD is related to any aspect of his military service.  A VA examination and medical opinion regarding an etiology of the Veteran's COPD is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon at 79 (2006).

E. Additional Service Connection Claims

Additionally, the Board notes that in Bay Pines VA treatment records, the Veteran reported that he applied for disability.  It is unclear to the Board weather the Veteran is in receipt of Social Security Administration (SSA) disability payments.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development to obtain the Veteran's complete SSA record, is warranted.

Lastly, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The Veteran was receiving ongoing treatment at the VA for his claimed conditions.  The claims file only contains VA treatment records through May 2012.  Because it appears that there may be outstanding VA medical records after May 2012 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2) Obtain any of the Veteran's outstanding VA treatment records from May 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

3) Additionally, the RO should request that an appropriate agency, to include JSRRC, provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include witnessing the death of a fellow soldier when he backed into a propeller of an aircraft, dismembering him on the USS Independence.  Additionally, a copy of the Veteran's unit history on the USS Independence should also be obtained. 

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of the PTSD stressor statements in support of the claim, VA treatment records, and any additional relevant evidence associated with the claims folder as a result of this remand.

4) After the foregoing records have been obtained, schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder, to include depression and anxiety, is related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should address the following:

A. Please identify all of the Veteran's psychiatric diagnoses.  Specifically state whether the Veteran has a current diagnosis of PTSD.

B. If a diagnosis of PTSD is appropriate:

The examiner should specify (1) whether the alleged stressor in the examiner's opinion was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

C.  If the examination results in a psychiatric diagnosis other than PTSD:

The examiner should offer an opinion as to the etiology of each non-PTSD psychiatric disorder, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, to include witnessing the death of a fellow soldier when he backed into a propeller and was dismembered.  

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA treatment records, lay statements, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Additionally, schedule the Veteran for a VA examination to determine whether any current eye disorders, to include posterior staphyloma and optic nerve coloboma, are related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should answer the following:

A. Please identify all of the Veteran's current eye disorders.

B. Is the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, congenital, developmental, or familial in origin?  If the answer is "yes", is the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, a "disease process," or is it simply a "defect or abnormality?"  

The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, in this case.

C. If the proper classification of the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, are a "disease process" of congenital, developmental or familial origin, did the Veteran develop this disease process during service, based on the August and September 1961 service treatment records noted above?  Please explain the reasons for your opinion.

D. If the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, are a "disease process" of congenital, development or familial origin but did not have its onset in service, then the examiner is to address the following questions: (i) is there clear and unmistakable evidence that this disease was not aggravated (permanently worsened) during the Veteran's active service?  In answering question "i", the examiner is to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of the diagnosed eye disorders during service; or, whether the Veteran developed permanent pathological changes of the diagnosed eye disorders during service.  (ii) Is there clear and unmistakable evidence that any aggravation (permanent worsening) of the diagnosed eye disorders was due to the natural progression of that disease?  The rationale for the opinion must be provided.

(Note: The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable). 

E. If the proper classification of the Veteran's diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, are a "defect or abnormality" of congenital, developmental or familial origin, the examiner is to indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury, as noted in the August and September 1961 service treatment records noted above?  If so, please specify the diagnosis or diagnoses of the additional disability of eyes.  The rationale for the opinion must be provided.

F. If the diagnosed eye disorders, to include posterior staphyloma and optic nerve coloboma, were acquired by the Veteran, then the examiner is to address the following question: Is it at least as likely as not (i.e., a 50 percent or greater probability) that this disease had its onset during active service or is it related to any other incident of service?

The examiner is to review and discuss  the Veteran's service treatment records, the May 2010 VA examination report, and VA treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Further, schedule the Veteran for a VA examination to determine if any current cervical spine disorders, to include cervical spondylosis or degenerative disc disease, are related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should identify all of the Veteran's current cervical spine disorders.  The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any currently diagnosed cervical spine disorder, to include cervical spondylosis or degenerative disc disease, had its onset during active service or is related to any in-service disease, event, or injury, to include a May 1962 injury to the neck while lifting a heavy object and subsequent diagnoses of myositis and a sprain.

When providing these opinions, the examiner should consider and discuss the Veteran's service treatment records, VA treatment records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) In addition, schedule the Veteran for a VA examination to determine if his COPD is related to his active service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's COPD had its onset during active service or is related to any in-service disease, event, or injury, to include the January 1962 chest cold.

When providing these opinions, the examiner should consider and discuss the Veteran's service treatment records, VA treatment records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



